Citation Nr: 0632169	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
September 1957 to February 1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2003 decision of a Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's petition to reopen his previously denied claims for 
service connection for a gastrointestinal disorder and a 
dental condition.  

In June 2004, to support his claims, the veteran testified at 
a hearing before the undersigned Veterans Law Judge (VLJ) of 
the Board.  A transcript of the proceeding is of record.  In 
a November 2004 decision, the Board granted the veteran's 
petition to reopen the claim for a gastrointestinal disorder, 
but remanded it to the RO for additional development and 
readjudication.  The Board also remanded his claim for a 
dental condition, redefining it as the loss of teeth 8 and 9 
due to trauma.

Prior to returning the case to the Board for further 
appellate review, in a January 2006 rating decision, the RO 
granted service connection for the loss of teeth 8 and 9 due 
to trauma.  The veteran has not filed a notice of 
disagreement (NOD) in response to contest either the rating 
and/or effective date assigned.  So that decision is 
considered a full grant of the benefits requested.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).  
Accordingly, that claim is no longer before the Board.  The 
veteran, however, has raised an additional claim for the 
reimbursement of the costs of unauthorized medical services 
(see his June 2006 letter and July 2004 facsimile).  
But since this additional claim has not been adjudicated by 
the RO, much less denied and timely appealed to the Board, it 
is referred to the RO for appropriate development and 
consideration.  The Board does not currently have 
jurisdiction to consider it.  See 38 C.F.R. § 20.200 (2006).




FINDING OF FACT

The most probative medical evidence of record indicates the 
veteran does not currently have a gastrointestinal disorder.  


CONCLUSION OF LAW

The veteran does not currently have a gastrointestinal 
disorder that is a residual of a disease or injury incurred 
or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 
3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The veteran was sent VCAA notice letters in March 2001 and 
December 2004.  The March 2001 correctly notified him that he 
needed to submit new and material evidence to reopen his 
previously denied claim for service connection for a 
gastrointestinal disorder, which was, in fact, reopened by 
the Board in the January 2004 decision.  Despite this 
decision, the December 2004 VCAA letter incorrectly informed 
him that he still needed to submit new and material evidence 
to reopen his claim.  Although this apparently caused some 
confusion on his part (see his December 2004 letters to the 
RO), the Board does not find this to be prejudicial error 
since his claim had already been reopened and the RO applied 
the correct standard when it readjudicated his claim in 
January 2006 (see the supplemental statement of the case 
(SSOC)).  Also, the March 2001 and December 2004 letters 
provided him with notice of the evidence necessary to support 
his claim for service connection that was not on record at 
the time the letters were issued, the evidence VA would 
assist him in obtaining, and the evidence it was expected 
that he would provide.  The December 2004 VCAA letter also 
specifically requested that he submit any evidence in his 
possession pertaining to this claim - regardless if it was 
new and material.  Thus, the content of the letters provided 
satisfactory VCAA notice in accordance with § 5103(a) and 
§ 3.159(b)(1) as specified in Pelegrini II.  In response, he 
indicated he had no additional evidence or information to 
submit (see his March 2006 VCAA notice response).  

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-486 
(2006).  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection 
is awarded.  Id.

In this case, the VCAA notice to the veteran did not cite the 
laws and regulations governing nor describe the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  Despite the 
inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board considers a question not addressed by the RO, the Board 
must consider whether the veteran will be prejudiced 
thereby).  Since the Board will conclude below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
downstream disability rating or effective date to be assigned 
are rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).
Here, VCAA notice was provided in March 2001, so prior to the 
RO's initial decision in January 2003.  So this was in 
accordance with the preferred sequence of events (VCAA letter 
before initial adjudication) specified in Pelegrini II and 
Mayfield.  The December 2004 VCAA letter, although provided 
after the initial adjudication gave him ample opportunity to 
respond before the RO issued the January 2006 SSOC, wherein 
the RO readjudicated the claim based on any additional 
evidence that had been submitted or otherwise obtained since 
the initial RO rating decision in question, statement of the 
case (SOC), and any prior SSOCs.  As mentioned, he said he 
did not have any additional information or evidence to 
substantiate his claim (see his March 2006 VCAA notice 
response).  So under these circumstances, the Board finds he 
was afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA".  Mayfield 
v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs).  The RO also obtained private 
medical records from Hospital Vozandes, Douglas Memorial 
Hospital, Dr. Forester, and the Medical Center at Princeton.  
In addition, VA examinations were scheduled in June 2003 and 
July 2005.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
And as mentioned, at the June 2004 Board hearing, he provided 
oral testimony in support of the claim.  38 C.F.R. 
§ 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  This requires 
a finding that there is a current disability that has a 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  However, it need not 
be shown that the disability was present or diagnosed during 
service but only that there is a nexus between the current 
condition and military service, even if first diagnosed 
after service, on the basis of all the evidence, including 
pertinent service medical records.  This can be shown by 
establishing that the disability resulted from personal 
injury or disease incurred in the line of duty.  
38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 
356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veterans SMRs indicate he was treated numerous times for 
symptoms involving nausea, vomiting, abdominal pain, and 
diarrhea.  In January 1961, he was first diagnosed with 
gastroenteritis, inflammation of the stomach and intestines 
usually caused by food poisoning or as result of 
psychological function.  In January 1964, he was diagnosed 
with viral entritis.  Private medical records from Hospital 
Vozandes indicate he was diagnosed with gastroenterocolitis 
in March 1964 when he was stationed in Quito, Ecuador.  

The veteran was treated for similar symptoms in June and 
December 1966; July and September 1969; April, March, June, 
August, and December 1970; January 1975; January 1976; April 
1977; August 1978; and January 1979.  The June 1966, August 
1970 (see private medical records from Douglas Memorial 
Hospital) and January 1979 episodes were thought to be a 
result of food poisoning.  The August 1978 episode was the 
result of a hangover.  The December 1970 was episode was 
thought to be secondary to some medication he was given.  The 
reports of the other episodes did not note a specific 
etiology or cause, but gastroenteritis was the diagnosis 
generally given.  

A gastrointestinal series conducted in June 1970 was normal.  
The report of the January 1980 physical examination given 
prior to the veteran's retirement from military service 
indicates his abdomen was within normal limits.  On the 
Report of Medical History that was filled out and signed by 
him, he denied any stomach trouble.  It was noted that he had 
a history of amoebic dysentery in 1964 in Quito, Ecuador, but 
the actual medical records from Hospital Vozandes confirm 
only a diagnosis of gastroenterocolitis resulting from a 
bacterial infection.  

After the veteran retired from military service in February 
1980, private medical records from the Medical Center at 
Princeton indicate he was treated for gastroenteritis in 
November 1993, March 1994, and July 1995.  In November 1993, 
it was thought that his symptoms were a result of an allergy 
to Ceftin, a medication he was taking to treat sinusitis.  He 
was switched to a different medication, and his 
gastrointestinal symptoms improved.  In March 1994, he 
attributed his symptoms to eating bad tortellini salad.  In 
July 1995, his symptoms were attributed to food poisoning as 
a result of eating food that was left out too long at a 
wedding.  In June 1998, he was scheduled for a colonoscopy to 
rule out colon cancer.  The results were basically normal.  
(Two cysts were found; biopsy results determined they were 
hyperplastic, but not cancerous.)  

The report of the June 2003 VA examination indicates the 
veteran reported five episodes of gastrointestinal problems 
in the past 15 years - usually as a result of eating rotten 
food.  He said most of these episodes resolved within two or 
three hours.  At the time of the examination, he reported no 
symptoms.  On physical examination, no abnormalities were 
found.  A gastrointestinal series was also within normal 
limits.  The report of the July 2005 VA examination also 
indicates he had no current gastrointestinal problems, but 
reported a history of being sensitive to certain foods, 
especially seafood.

A July 2004 letter from Dr. Forester, who treated the veteran 
at the Medical Center at Princeton, indicates the doctor 
believed the veteran had a chronic gastrointestinal illness 
related to his military service.  The doctor based his 
opinion on a review of the veteran's SMRs, noting numerous 
instances of being treated for gastrointestinal illnesses 
during military service.

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Here, though, as explained below, 
there are legitimate reasons for accepting the VA examiners' 
(Drs. Bhatt and Tran's) opinions over Dr. Forester's medical 
opinion to the contrary.

First and foremost, Dr. Forester's medical opinion is in 
direct contradiction to the medical records obtained from the 
Medical Center at Princeton.  Each of the three episodes of 
gastrointestinal discomfort reported in the 1990s was thought 
to be either related to food poisoning or secondary to 
medication.  The veteran recovered fully after each episode 
without incident.  There is no evidence these episodes were a 
result of an underlying chronic gastrointestinal disorder or 
otherwise related to a disease or injury incurred during his 
military service.  Since Dr. Forester's opinion is based on 
an inaccurate premise, it lacks probative value.  See Reonal 
v. Brown, 
5 Vet. App. 458, 494-95 (1993) (the presumption of 
credibility is not found to "arise" or apply to a statement 
of a physician based upon an inaccurate factual premise or 
history as related by the veteran or someone else).

Furthermore, although Dr. Forester opined the veteran has a 
current chronic gastrointestinal disorder, the evidence does 
not support this.  According to the evidence of record, he 
was last treated for food poisoning in July 1995 and fully 
recovered.  The reports of the June 2003 and July 2005 VA 
examinations, which were given by two different physicians 
and included a June 2003 gastrointestinal series, indicate he 
does not have a current gastrointestinal disorder.  
In the absence of proof of present disability, there can be 
no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 
104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  See, too, Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).

For these reasons and bases, the claim for service connection 
for a gastrointestinal disorder must be denied because the 
preponderance of the evidence is unfavorable - meaning there 
is no reasonable doubt to resolve in the veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


ORDER

The claim for service connection for a gastrointestinal 
disorder is denied.


____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


